DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the rounded head” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the lower inner generally cylindrical wall” in lines 9 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,588,666 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-3 recite all of the elements of independent claim 1 of the patent.  The difference between claims 1-3 of the application and independent claim 1 of the patent is the use of analogous terminology, such as “polyaxial bone screw” in the patent and “bone screw” in the application, “globular head” in the patent and “screw head” in the application, and “tulip head” in the patent and “rod holder” in the application.  These terms are equivalents.  Furthermore, another difference between claims 1-3 of the application and independent claim 1 of the patent lies in the fact that claims 1-3 of the application recite “wherein the rod holder includes a lip that extends radially inward from an inner wall of the rod holder” and “wherein the collet includes a ledge that extends about an outer wall of the collet and captures the lip to retain the collet in its axial position.”  Claim 1 of the patent recites these features in further detail:  “the tulip head defining a generally cylindrical interior with an upper cylindrical portion defining an upper inner cylindrical wall coinciding with and within the first end of the tulip head, inner threading on the upper inner cylindrical wall for threaded receipt of a set screw, and a lower generally cylindrical portion defining a lower inner generally cylindrical wall coinciding with and within the second end of the tulip head”, “and an inner configuration on the lower inner generally cylindrical wall, the inner configuration consisting of a ridge extending radially inward from the lower inner generally cylindrical wall”.  Claim 1 of the patent further recites “the collet having an outer configuration on an outer wall between the upper section and the lower section that cooperates with the inner configuration of the tulip head to fix axial and rotational position of the collet relative to the tulip head, the outer configuration consisting of a circumferential depression that receives the ridge of the tulip head whereby reception of the ridge of the tulip head in the circumferential depression retains the collet in its axial position.”  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claims 1-3 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Circ. 1993).  Since claims 1-3 of the application are anticipated by respective claim 1 of the patent, they are not patentably distinct from claim 1.     
	Claims 4-6 recite all of the elements of independent claim 2 of the patent.  The difference between claims 4-6 of the application and independent claim 2 of the patent is the use of analogous terminology, such as “polyaxial bone screw” in the patent and “bone screw” in the application, “rounded head” in the patent and “screw head” in the application, and “tulip head” in the patent and “rod holder” in the application.  These terms are equivalents.  Furthermore, another difference between claims 4-6 of the application and independent claim 2 of the patent lies in the fact that claim 2 of the patent further recites “the tulip head defines a generally cylindrical interior with an upper cylindrical portion defining an upper inner cylindrical wall coinciding with and within the first end of the tulip head, inner threading on the upper inner cylindrical wall for threaded receipt of a set screw, and a lower generally cylindrical portion defining a lower inner generally cylindrical wall coinciding with and within the second end of the tulip head”.  Thus, the invention of claim 2 of the patent is in effect a “species” of the “generic” invention of claims 4-6 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Circ. 1993).  Since claims 4-6 of the application are anticipated by respective claim 2 of the patent, they are not patentably distinct from claim 2.     
	Furthermore, dependent claims 7-10 of the application recite all of the elements of dependent claims 3-6 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773